Biggs, J. —
This is a proceeding in equity to abate a nuisance. The plaintiffs are husband and wife. Their residence is situated on twelve acres of ground near the city of Memphis. The defendants own an adjoining tract of land on which is located a slaughterhouse, which was operated by the defendants at the time the suit was instituted. The plaintiffs complain that the noxious smells and odors which come continuously from the slaughterhouse, penetrate their dwelling, thereby rendering it unfit for occupation; that the smells and odors materially affect the comfort of plaintiffs and other members of their family; that the value of the property for residence purposes is destroyed, and that if defendants continue the slaughterhouse, the health of the plaintiffs and that of their family will likely be affected. The answer of the defendants is a general denial. It also pleads, by way of estoppel, that the slaughterhouse was built and in operation at the time the plaintiffs purchased their property, and that since that time they have, without protest or objection, allowed the defendants to spend large sums of money in improving and enlarging the slaughterhouse. In the trial of the cause the circuit court took the opinion of the jury upon some of the issues presented by the pleadings, which issues and the answers of the jury thereto are as follows:'
“In your opinion is there a continuous discharge from the dwelling and premises occupied by defendant as a slaughterhouse of an obnoxious odor causing a continuous stench which reaches plaintiffs’ residence? Yes. J. R. Miller, Foreman.
“In your opinion is plaintiffs’ home rendered useless and valueless as a home on account of such an odor arising from defendants’ slaughterhouse and premises? No. J. R. Miller, Foreman.
*72opinion of the jury. “In your opinion is plaintiffs’ home rendered unfit for occupation on account of the smell and odor arising f rom defendants’ slaughterhouse and premises? No. J. R. Miller, Foreman.
“In your opinion does a stench and odor arise-from defendants’ slaughterhouse or premises which operate to destroy or materially diminish the comfort or use of plaintiffs’ house as a dwelling'? No. J. R Miller, foreman.
“In your opinion is the dwelling of plaintiffs rendered and made unhealthful on account of the stench or odor arising from defendants’ slaughterhouse or premises? No. J. R. Miller, Foreman.
“Have the slaughterhouse premises been kept as clean as reasonably could have been done in your opinion? No. J. R. Miller, Foreman.”
decreb. The decree recites that “the court adopts the findings of the jury, and the court therefore finds that there is a continuous discharge from the building and premises occupied by defendants as a slaughterhouse of an obnoxious odor, causing a continuous stench which reaches plaintiffs’ residence, and the court further finds that such stench and odor is thus caused by the failure of the defendants to keep said slaughterhouse and premises in as clean a condition as they could reasonably have kept the same.” The court then ordered that the defendants be restrained from conducting the slaughterhouse in such a manner as to cause offensive odors or stenches to reach the plaintiffs’ residence. The defendants have appealed. The evidence is not before us, there being no bill of exceptions. T^e contention of the defendants is that upon the face of the record the decree must be set aside, because it is inconsistent with the findings of the jury.
*73PonSfaUuré°o Sénce7eeTI’ As the appellants have failed to preserve the evidence taken at the trial, every reasonable presumption or intendment must beindulgedin support of the decree. The decree recites that the court adopted the findings of the jury, that is the court in terms found that the slaughterhouse discharged a continuous odor or stench, which reached and penetrated the plaintiffs’ dwelling and that the stenches were caused by the failure or neglect of the defendants to keep their premises clean; that the plaintiffs’ house was not rendered useless or valueless as a home and that the health of the plaintiffs had not been affected by reason of the stench. To authorize.the decree it was necessary for the court to find that the value of the plaintiffs’ property as a home had been destroyed or materially affected by reason of the odors or stenches coming from the slaughterhouse, that is that the plaintiffs’ house had either been rendered totally unfit for habitation, or that its use or comfort as a home had been materially diminished, or that the health of the plaintiffs or some member of the family had been impaired, or that such a result would likely happen, if the defendants were allowed to conduct it in its then condition. In accordance with the findings of the jury the circuit court found all the foregoing facts against the plaintiffs, except the last. It was averred in the petition that if the defendants were permitted to conduct the slaughterhouse in the future as it had been in the past, that the stenches would likely affect the health of plaintiffs’ family. If true this afforded sufficient reason for the abatement of the slaughterhouse as a nuisance, or at least, a provisional order that it should be abated, unless conducted fin a more cleanly manner. This issue was not submitted to the jury. Nor does the record affirmatively show that the court passed on it, but the presumption must *74be that it did, and that the finding was in favor of the plaintiffs, for the reason that it was necessary to the judgment. It is reasonable that the court should so find, for common experience teaches that smells arising from a badly kept slaughterhouse — one where no effort is made to dispose of the offal, are likely to affect the health of persons living in the immediate neighborhood. There is no excuse for allowing such a place to become a nuisance, and the decree of the court imposes no unreasonable burden on the defendants; it merely requires of them to exercise a little care and to expend a little money in conducting their business, só as not to render the lives of their neighbors intolerable. With the concurrence of the other judges, the judgment of the circuit court will be affirmed.